Citation Nr: 0512100	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for post-
operative retinal tear of the left eye, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active service from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified before the undersigned in March 2004 at 
a Board hearing conducted at the RO.  A transcript of that 
hearing is associated with the claims folder.

During the course of the March 2004 hearing, the veteran 
raised a claim of service connection for right eye 
disability.  He asserted that a current disability of the 
right eye was etiologically related to his left eye 
disability, which he receives VA compensation for under 38 
U.S.C. § 1151.  

In April 2004, the veteran filed a statement with the RO 
indicating that he would like to file a claim for the issued 
of entitlement to service connection for a right eye disorder 
secondary to his service-connected left eye disorder.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO issued a statement of the case in June 2003.  The RO 
considered the report of an August 2002 VA examination and 
treatment records from the Leavenworth VA Medical Center 
(VAMC) dated from February to March 2003.  In July 2003, 
records from the Leavenworth VAMC dated between August 1998 
and June 2003 were received and associated with the claims 
folder.  These records document treatment for multiple health 
problems including, but not limited to, the veteran's 
service-connected left eye disability.

The additional evidence is clearly relevant to the issue on 
appeal.  It is also new and does not duplicate previous 
evidence.  However, the RO has not considered that evidence 
or provided the veteran with a supplemental statement of the 
case.  Neither does the record contain a written waiver of 
initial RO consideration of the additional evidence signed by 
the veteran.  The RO must consider the additional evidence 
and, if necessary, provide the veteran with a supplemental 
statement of the case.  This matter must therefore be 
remanded in accordance with 38 C.F.R. 
§ 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 (2004).

The Board also notes that the veteran reports recent VA 
treatment for his left eye disability.  He intimates that the 
records from this treatment support his contention that his 
left eye disability has worsened.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Finally, the record shows that the veteran was last examined 
for VA purposes in August 2002.  The veteran reports that his 
left eye disability has worsened since that time.  He states 
that the vision in his left eye has significantly decreased.  
He maintains that his prescription for glasses has been 
adjusted three times in the past year.  He asserts that he 
also has problems with photophobia, blurred vision, and eye 
pain due to a recurrent eye infection, and that the eye 
infection is etiologically related to his left eye 
disability.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran 
should therefore be scheduled for another VA eye examination.



Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Leavenworth VAMC since June 2003.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his post-operative retinal 
tear of the left eye.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed. 

The examiner is requested to determine 
the current manifestations associated 
with the veteran's left disability and to 
comment on their severity.  The examiner 
is also asked to discern, if possible, 
the symptoms related solely to his post-
operative retinal tear of the left eye 
(which he receives VA compensation for) 
versus any other disability of the eye.  
In so doing, he or she should state 
whether the veteran's epidemic 
keratoconjunctivitis with chronic 
subepithelial infiltrates is 
etiologically related to his post-
operative retinal tear of the left eye or 
treatment related thereto.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veterans claim.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008, 6011 (2004).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the June 2003 
statement of the case, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


